DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Request for Continued Examination filed on 01/25/2021.
In the instant Request for Continued Examination, claims 1-15 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/25/2021 has been entered.
Response to Arguments
Applicant’s arguments on 01/25/2021 with respects to claims 1-15 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment.
Applicant’s arguments with respect to claim 1, 5, 8 and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Specifically, the amendments made to claim 1 (and similar independent claims) have substantially changed their scope and necessitate new grounds of rejection with new prior art in particular Han et al. (U.S 2014/0092829) and NPL-3GPP, “R1-166442”. Dependent claims are revised and maintained accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobvio
Claims 1, 5, 8 and 12 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Han et al. (U.S 2014/0092829) in view of NPL, 3GPP CATT, “Support of aperiodic CSI-RS”, R1-166442, 3GPP TSG RAN WG1 Meeting #86, Gothenburg, Sweden, August 13, 2016, See sections 1-2; hereafter “R1-166442”.
For claim 1: 
Han discloses a method performed by a terminal in a mobile communication system (see Han, abstract; a systems, and devices for transmission and reception of SPS communications), the method comprising: 
receiving, from a base station, first information indicating a channel state information-reference signal (CSI-RS) mode to one of an aperiodic mode and a semi- persistent mode (see Han, abstract; at least at paragraph [0125]; [0136]; a UE that receives, in a first subframe, a PDCCH/EPDCCH corresponding to SPS activation and  the UE configures, based on the semi- persistent scheduling (SPS) activation, a downlink (DL) assignment in a second subframe for receiving an SPS physical downlink shared channel (PDSCH) without a corresponding PDCCH/EPDCCH), and at least one second information associated with a set of physical downlink shared channel (PDSCH) parameters related to resource element mapping and quasi co-location, by a higher layer signaling (see Han, at least at paragraph [0049]-[0059]; parameters for determining PDSCH RE mapping and PDSCH antenna port quasi co-location may be configured via higher layer signaling for each parameter set); 
Han discloses receiving, from the base station, control information indicating one of the at least one second information (see Han, at least at paragraph [0039]- [0040]; The PDCCH communications may include downlink control information (DCI) to inform the UE how to receive PDSCH and/or reference signals corresponding to the PDSCH and claim 8; wherein the PDCCH/EPDCCH transmission conveys a value for a physical downlink shared channel (PDSCH) resource element (RE) mapping and quasi co-location indicator (PQI)); and 
receiving, from the base station, a CSI-RS based on the first information and a PDSCH based on the indicated second information (see Han, at least at paragraph [0039]- [0040]; receive PDSCH and/or reference signals corresponding to the PDSCH).
Han does not explicitly disclose receiving, from a base station, first information indicating a channel state information-reference signal (CSI-RS). 
NPL-“R1-166442”, from the same or similar fields of endeavor, discloses CSI-RS configuration which a new aperiodic CSI-RS resource allocation/configuration is defined aperiodic CSI-RS (see R1-166442, section 1, 2 and 5).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-
For claim 5: 
For claim 5, claim 5 is directed to a method performed by a base station in a mobile communication system which has similar scope as claim 1. Therefore, claim 5 remains un-patentable for the same reasons.
For claim 8: 
For claim 8, claim 8 is directed to a terminal in a mobile communication system which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
For claim 12: 
For claim 12, claim 12 is directed to a base station in a mobile communication system which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 2-4, 6-7, 9-11, 13-14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464